Exhibit 10.14
 


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR OFFICERS
 
In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreements for Officers by and
between Rogers Corporation and the following officers as exhibits to this Form
10-K because they are identical to the Form of Indemnification Agreement for
Officers (the “Form Agreement”) by and between Rogers Corporation and certain
officers, which was filed as Exhibit 99.2 to the Registrant’s Current Report on
Form 8-K on December 14, 2004.
 

 
1.  
Michael D. Bessette

2.  
Michael L. Cooper

3.  
Robert C. Daigle

4.  
Frank J. Gillern

5.  
Debra J. Granger

6.  
Jeffrey M. Grudzien

7.  
Bruce D. Hoechner

8.  
Peter G. Kaczmarek

9.  
Mario C. Kerr

10.  
Dennis M. Loughran

11.  
Richard F. Marani

12.  
Ty L. McFarland

13.  
Paul B. Middleton

14.  
John A. Richie

15.  
Roland Schmider

16.  
W. David Smith

17.  
Robert M. Soffer

18.  
Luc Van Eenaeme

19.  
Robert D. Wachob